Title: From George Washington to Benjamin Lincoln, 21 November 1782
From: Washington, George
To: Lincoln, Benjamin


                  
                     Sir
                     Head Quarters Newburgh Novr 21st 1782
                  
                  The Letter from Major General Howe which accompanies this, will state to you the particulars respecting the seizure of a quantity of Rum for public use, at the time he commanded at West Point, in the year 1780, which has not been paid for—Altho that Letter contains all the knowledge I have of the transaction; yet I am sensible, our circumstances at that period, frequently required that private property should be taken by Military coersion, to prevent even the disolution of the Army.
                  General Howe having mentioned that you wished to have the facts stated in writing, and he having now made the the representation accordingly; I have only to add that as it is certainly equitable, it is also my earnest desire that justice may be done to the Individuals whose property has been made use of by the Public; and that the Accounts in such cases ought as soon as possible to be liquidated and settled.  I have the honor to be Sir Your Most Obedt Servt
                  
                     Go: Washington
                     
                  
                Enclosure
                                    
                     
                        Dear sir
                        Camp near New Windsor Novr 17th 1782.
                     
                     When the Enemy in the year 1780 by every movement appeared to mean an immediate attack upon West point, that important post was almost without provision, and entirely destitute of every species of stores except those of a military nature, that had it been invested in that situation its fate would have been inevitable.  It became absolutely necessary therefore to provide it with those requisites, which would contribute to the support and comfort of the Garrison that were to defend it.  The Quarter Masters and Commissaries were without money or credit to procure what was wanted and the occasion admitted not of delay.  In a situation like this and in a case so special I should have been unpardonable had I omitted any means in my power to procure the necessary supplies.  I therefore gave orders to the Quarter Master and Commissary where they could not obtain the articles wanted by other means to impress them.  Among other persons Mr Summerhorn the bearer of this letter had some rum taken from him for which he has not been paid: He has been reduced to great distresses by the delay and now solicits me to lay his case before Congress.  I have therefore taken the liberty to trouble you upon the occasion; and as I know his sufferings and his merit in resigning to them I earnestly beg the favour of your every effort to get him paid.  I am dear sir, with the greatest respect, your most obedient servant.
                     
                        Robt Howe
                        
                     
                  
                  
               